Citation Nr: 0725117	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-22 755	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals October 1984 decision that denied 
entitlement to service connection for the cause of the 
veteran's death.  

REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1935 to August 
1938, from September 1938 to July 1941, and from September 
1943 to October 1945.  He was a prisoner of war of the German 
government for approximately 13 months.  He died in December 
1982.  The moving party is his widow.  

Historically, the moving party filed a claim for dependency 
and indemnity compensation (DIC) in January 1983.  A February 
1983 rating decision denied service connection for the cause 
of death.  The moving party appealed this denial and an 
October 1984 Board decision denied service connection for the 
cause of the veteran's death.  In a November 1999 decision 
the Board reopened the previously denied claim and granted 
service connection for the cause of the veteran's death.  

In July 2003 the moving party filed a motion for revision of 
the October 1984 Board decision on the grounds of clear and 
unmistakable error (CUE). 

A June 2004 Board decision found that the October 1984 Board 
decision did not contain CUE.  In September 2004 the moving 
party filed a motion for reconsideration of the June 2004 
Board decision.  This motion was denied by the Board in 
February 2005.  

The moving party subsequently appealed the June 2004 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2007 memorandum decision the 
Court vacated the June 2004 Board decision and remanded the 
claim.  


FINDING OF FACT

There was no outcome determinative error of fact or law in 
the Board's October 1984 decision denying service connection 
for the cause of the veteran's death.  



CONCLUSION OF LAW

The October 1984 Board decision denying service connection 
for the cause of the veteran's death, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 3.156(b), 20.1400-20.1411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters- The Veterans Claims Assistance Act 
of 2000 (VCAA) and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The Court has held that the VCAA is not applicable to motions 
for revision of a Board decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  In any event, 
review for CUE in a prior Board decision is based on the 
record that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).  

II.  CUE

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2006).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 
C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides that:  Clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).  

A finding of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a).  

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111.  

As a preliminary matter, in her July 2003 allegation of CUE, 
the moving party argues that there were three letters from 
private physicians and one psychiatrist of record at the time 
of the October 1984 decision which were very similar to a 
1997 letter from Dr. Mazurkie.  She added that these letters, 
together, were the basis for the November 1999 Board 
decision, which found that the record did not contain any 
other medical evidence disputing the conclusions of those 
physicians linking the veteran's death to his service 
connected anxiety.  She additionally asserted that VA should 
have obtained an independent medical opinion prior to making 
a decision, and that the law of reasonable doubt was not 
applied.  

A September 2003 motion for revision filed by her 
representative further asserted that the October 1984 
decision failed to consider 38 C.F.R. § 3.310(a), that, 
because the veteran was service connected for anxiety 
reaction with depressive features and chronic brain syndrome 
associated with cerebral circulatory disturbance, and he died 
from chronic renal failure, diabetes mellitus, and 
arteriosclerotic heart disease, his death should be service 
connected, and that VA should have obtained VA medical 
records in order to establish an earlier effective date for 
the total disability rating based on individual 
unemployability due to service connected disability (TDIU).  
The moving party's representative further argued that 
entitlement to DIC should have been established via 
"hypothetical entitlement."  

Service connection for the cause of a veteran's death 
requires evidence that a service connected disability was a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  A service connected disability 
will be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

The veteran's death certificate shows that he died in 
December 1982.  The immediate cause of death was chronic 
renal failure.  The underlying causes of death were diabetes 
mellitus, arteriosclerotic cardiovascular disease, and 
gangrene of the toes.  At the time of his death the veteran 
was service connected for anxiety reaction with depressive 
features and chronic brain syndrome, associated with cerebral 
circulatory disturbance, evaluated as 70 percent disabling, 
limitation of motion of the lumbar spine, evaluated as 10 
percent disabling, and shrapnel scars of the face and left 
elbow, each evaluated as noncompensable.  He was in receipt 
of a total rating based on individual unemployability from 
July 1973.  

The evidence of record at the time of the October 1984 Board 
decision included the veteran's service medical records, 
which documented that he sustained wounds to the face and 
left forearm and was treated for moderately severe 
malnutrition resulting from 13 months as a prisoner of war in 
Germany.  He also had severe pains in his back from a crash 
landing in March 1944.  

At VA examination in May 1947 the veteran complained of pain 
in his back and shoulders, and reported occasional severe 
headaches.  He described himself as a little nervous since 
his prisoner of war experiences, noting that he startled more 
easily, people got on his nerves more, and he was somewhat 
restless.  The impression was that of a post-concussional 
syndrome.  The examiner noted that there was very little in 
the way of anxiety, and the veteran appeared to be a stable, 
well-adjusted man, who had no complaints suggesting anxiety.  
The diagnoses were residuals of injuries to back and right 
shoulder and post-concussion syndrome.  

At VA examination in August 1950 the veteran complained of 
occipital headaches and intermittent back pain.  He reported 
smoking one pack of cigarettes per day.  The examiner 
commented that the veteran's symptoms were chiefly referable 
to his head, but that he also manifested some symptoms of 
anxiety and opined that the veteran had a conversion reaction 
rather than a post-concussional syndrome.  In a September 
1950 letter, Dr. Farley described treating the veteran for 
his back, headaches, and nervous condition.  

At VA examination in November 1950 the veteran reported that 
he was under treatment by a therapist for his nervous 
condition and stated that he smoked 11/2 packs of cigarettes a 
day.  The diagnoses were conversion reaction, anxiety 
symptoms, chronic, moderate and chronic low back strain.  

The veteran underwent VA examination again in October 1953, 
when the diagnosis was concussional syndrome, post-traumatic, 
manifested chiefly by symptoms of headaches, blackouts, 
vertigo, and visual disturbances.  

VA hospitalization for prostatitis in May and June 1967 noted 
a history of hypertension for the past three years.  

In a July 1973 letter, Dr. Mazurkie stated that the veteran 
had been under his care since August 1972, when he was found 
to have hypertension and suffered a small cerebral 
thrombosis, and that his hypertension was fairly well-
controlled, but he continued to have chronic fatigue and 
episodes of dizziness.  Dr. Mazurkie opined that the veteran 
was unable to continue in gainful employment and was totally 
disabled.  

In a December 1973 letter, Dr. Woodward stated that he first 
treated the veteran in October 1960, and that he had been 
under his care since that time for treatment of hypertension.  

At VA examination in April 1974 the diagnoses were depressive 
neurosis, residuals of left cerebrovascular accident 
secondary to hypertension, and post-concussion syndrome 
manifested in part by headaches.  

At VA examination in August 1974 the diagnoses were anxiety 
reaction with depressive features, severe, and chronic brain 
syndrome associated with cerebrocirculatory disturbance.  It 
was noted that the veteran was vocationally incapacitated.   

The veteran was hospitalized at Braintree Hospital in August 
and September 1982 for cerebrovascular accident with right 
sided ataxia.  The discharge diagnoses were cerebrovascular 
accident with resultant right sided ataxia, insulin dependent 
diabetes mellitus, hypertension, and peripheral vascular 
disease with right leg claudication.  

In a June 1974 letter, the moving party stated that the 
veteran was suffering from a severe nervous condition when 
discharged from the military, and that this condition was 
somewhat controlled by the use of tranquilizers.  She 
reported that he stopped using tranquilizers several months 
after she met him in 1946 because he realized that they were 
interfering with his ability to work and live a normal life.  
She added that when he discontinued these tranquilizers he 
resorted to heavy smoking, which contributed to his 
thrombosis, and that, during the Vietnam War, because their 
only son became eligible for the draft, and because of his 
own experiences, the veteran's anxieties and smoking 
increased.  

Following the veteran's death in December 1982, Dr. Gans, a 
psychiatrist at Braintree Hospital, submitted a statement in 
August 1983 in which he stated that the veteran carried the 
scars of his war experience with him throughout his entire 
life, and was never able to relax.  Dr. Gans stated that the 
veteran suffered a mild stroke in 1972 and that, by 1978, he 
had become inflexible, impulsive, non-compliant, and 
neglected his health by smoking heavily and eating to excess.  
The psychiatrist noted that the task of rehabilitation 
following the veteran's 1982 stroke was slow and difficult 
because he did not seem to care, at times refusing therapy, 
and generally denying the existence of his major deficits.  

Also in August 1983, Dr. Lopez submitted a letter in which he 
stated that he had treated the veteran in December 1982, 
noting that he had multiple medical problems and deteriorated 
gradually and progressively in that month until he finally 
developed acute kidney failure.  Dr. Lopez added that the 
veteran suffered from chronic, severe anxiety, established to 
be secondary to his war time experiences, which in turn 
caused him to smoke excessively, contributing to his vascular 
disease and aggravating his other medical problems.  

In a third letter, received in August 1983, Dr. Creveling 
stated that he saw the veteran in December 1982 for 
cerebrovascular insufficiency and probable vertebrobasilar 
insufficiency, with peripheral neuropathy and toxic metabolic 
encephalopathy.  This letter makes no mention of the 
veteran's service connected anxiety.  

Finally, Dr. Mazurkie submitted a letter in August 1983 in 
which he stated that he had treated the veteran from August 
1972 until September 1981 for a past history of hypertension 
with progressive development of vascular disease as well as 
diabetes.  Dr. Mazurkie noted that the veteran had repeated 
strokes and subsequently died of cerebral vascular disease in 
1982.  Dr. Mazurkie opined that the veteran's treatment was 
complicated by marked chronic anxiety, which contributed to 
his excessive cigarette smoking, which also contributed to 
his vascular disease, adding that the veteran's war time 
experiences were largely responsible for his mental attitude 
which, in turn, was responsible for his behavioral problem 
and his hypertension and causally related to his cerebral 
vascular disease.  

In personal testimony provided at an October 1983 RO hearing 
and a May 1984 Board hearing, the moving party asserted that 
the medical problems causing the veteran's death had been 
aggravated by his service connected anxiety, noting that he 
engaged in behavior without regard to his physical well-being 
and that he had refused medical care.  During the May 1984 
hearing she also argued that an earlier effective date of 
August 1972 should be awarded for TDIU because that is when 
the veteran terminated his employment.  She also testified in 
May 1984 that the veteran had been a heavy smoker as long as 
she knew him.  

In the October 1984 decision, the Board referred the issue of 
entitlement to an earlier effective date for TDIU back to the 
agency of original jurisdiction (AOJ) for appropriate action, 
as the issue had not been fully developed or certified for 
appellate review.  The October 1984 decision summarized the 
evidence of record and cited pertinent VA laws and 
regulations, including 38 C.F.R. §§ 3.102, 3.307, 3.310(a), 
3.312.  

The decision noted that the veteran's service medical records 
were entirely negative for diabetes mellitus, cardiovascular 
disease, renal disease, or a disorder of the feet, and that 
the first indication of the presence of any organic disorder 
was in hospital records from May and June 1967 which noted a 
history of hypertension for the past 3 years, controlled with 
medication, and that the private physician's statement in 
1973 indicated that he had been treating the veteran for 
hypertension since 1960.  The Board further noted that 
records of private hospitalization from June through December 
1982 were negative for any documentation of manifestations of 
the veteran's service connected disabilities which interfered 
with his medical treatment.  

The October 1984 decision discussed the statements from 
private physicians submitted in support of the moving party's 
claim, and the moving party's testimony asserting that the 
veteran's service connected anxiety contributed to his death.  
However, the Board concluded that it was not shown that the 
veteran's cardiovascular disease, renal disease, diabetes 
mellitus, or any of the other disease processes implicated in 
his death were present in service or for many years 
thereafter.  The decision also found that the evidence, with 
the application of generally accepted medical principles, did 
not demonstrate that any of the veteran's service connected 
disabilities were causally related to the disease process 
that resulted in his death, specifically adding that it was 
not shown that the veteran's service connected psychiatric 
disorder or other service connected disabilities caused him 
to smoke cigarettes or that it proximately resulted in any of 
his fatal disease processes.  

The decision further stated that, while considering the 
statements of the private physicians, the evidence as a whole 
did not persuasively demonstrate that the veteran's service 
connected psychiatric disorder or other disability of service 
origin contributed substantially or materially to cause or 
accelerate death.  In bolstering this conclusion, the 
decision noted that records from the veteran's 
hospitalizations from June to December 1982 were entirely 
negative for a diagnosis of a service connected disability or 
for the presence of manifestations of service connected 
disabilities which interfered with treatment for the 
veteran's fatal disease processes.  

The decision also concluded that the service connected 
disabilities, while significantly disabling, were not of such 
a nature as to have caused general debilitation.  Finally, 
the decision acknowledged that consideration had been given 
to the doctrine of reasonable doubt, but that the facts did 
not raise a substantial doubt which could be resolved in the 
veteran's favor.  

Analysis

Based upon the evidence then of record, the Board finds that 
the October 1984 decision addressed all submitted evidence 
and arguments, and correctly applied the statutory and 
regulatory provisions extant at the time.  

The moving party and her representative make several 
allegations of CUE in the October 1984 Board decision.  In 
her July 2003 motion the moving party asserted that VA should 
have obtained an independent medical opinion prior to 
deciding her claim, and in his September 2003 motion, the 
veteran's representative argued that VA should have obtained 
VA medical records in order to establish an earlier effective 
date for TDIU.  However, both of these arguments are claims 
that VA failed to fulfill the duty to assist.  Such matters 
are not CUE.  See 38 C.F.R. § 20.1403(d)(2).  Further, the 
matter of entitlement to an earlier effective date for TDIU 
was appropriately referred back to the AOJ as it had not been 
developed for appellate review.  

Regarding the moving party's assertion that the Board failed 
to consider the doctrine of reasonable doubt, the October 
1984 Board decision specifically noted that the doctrine had 
been considered, but concluded that the facts did not raise a 
substantial doubt which could be resolved in the moving 
party's favor.  The application of the doctrine of reasonable 
doubt involves the weighing of evidence and evaluation of 
evidence and therefore, by definition, cannot constitute CUE.  
See Russell v. Principi, 3 Vet. App. 310, 313 (1992) ("In 
order for there to be a valid claim of clear and unmistakable 
error... the claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated"); 38 C.F.R. § 20.1403(d)(3) (a disagreement as to 
how the facts were weighed or evaluated is not a clear and 
unmistakable error).  

Similarly, the representative's argument that the October 
1984 decision failed to consider 38 C.F.R. § 3.310(a) also 
must fail, as the decision specifically cited that 
regulation.  Under that regulation, disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1984). 

In addition to citing this regulation, the October 1984 
decision included a specific conclusion of law that chronic 
renal disease, diabetes mellitus, organic cardiovascular 
disease (including hypertension, arteriosclerosis, myocardial 
infarction, cerebral vascular accident, or peripheral 
vascular disease), or gangrene of the toes of both feet were 
not proximately due to or the result of service connected 
disability.  As such, 38 C.F.R. § 3.310(a) was adequately 
considered in the October 1984 decision.  

While the doctrine of reasonable doubt and secondary service 
connection under 38 C.F.R. § 3.310(a) were considered, the 
October 1984 decision did not specifically discuss 38 C.F.R. 
§ 3.309(c), regarding presumptive service connection for 
diseases associated with former prisoners of war.  Under 38 
C.F.R. § 3.309(c), service connection is presumed for certain 
diseases manifest to a degree of 10 percent or more any time 
after discharge when the veteran is a former prisoner of war 
who was interned or detained for not less then 30 days.  At 
the time of the October 1984 decision, these diseases 
included:  avitaminosis, beriberi (including beriberi heart 
disease, chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, any other nutritional deficiency, psychosis, or any 
of the anxiety states.  38 C.F.R. § 3.309(c).  

As the evidence of record in October 1984 did not indicate 
that the veteran's death was related to any of these 
enumerated diseases, an analysis of the facts in light of the 
provisions of this regulation would not have affected the 
outcome of the decision, and, thus, failure to discuss this 
regulation is not CUE.  See 38 C.F.R. § 20.1403(c).  

The Board has also considered the fact that the October 1984 
decision did not specifically discuss the provisions of 38 
C.F.R. § 3.22(a)(2)(i), which allowed for entitlement to DIC 
in cases where a total schedular or unemployability rating 
had been in effect for 10 or more years immediately preceding 
death.  As the record reflects that the veteran's TDIU rating 
had been in effect for less than 10 years, from July 1973 to 
his death in December 1982, consideration of this regulation 
would not have affected the outcome of the decision and, 
therefore, failure to discuss this regulation is also not 
CUE.  See 38 C.F.R. § 20.1403(c).  

In regard to the representative's claim that the October 1984 
decision should have considered entitlement to DIC under the 
"hypothetical entitlement" theory, the Board finds, to the 
extent that this theory remains applicable under VA law, it 
was a theory developed as a result of a subsequent change in 
the interpretation of a statute.  See Carpenter v. West, 11 
Vet. App. 140 (1998).  As noted above, a subsequent change in 
the interpretation of a statute or regulation cannot form the 
basis of a finding of CUE where there was an otherwise 
correct application of law.  See 38 C.F.R. § 20.1403(e).  

Regarding the representative's assertion that, because the 
veteran was service connected for cerebral circulatory 
disturbance, his death was service related, the Board notes 
that there was no evidence of record at the time of the 
October 1984 decision which demonstrated any relationship 
between cerebral circulatory disturbance and the cause of the 
veteran's death, nor had any such claim been raised prior to 
the October 1984 decision.  

The, Board has considered the moving party's assertion that 
the October 1984 decision did not adequately consider the 
1983 private medical opinions regarding a relationship 
between service connected anxiety and the cause of the 
veteran's death, which, together with Dr. Mazurkie's November 
1997 opinion, that the veteran's World War II experiences 
were directly causally related to his symptoms and 
aggravation of his vascular disease, all of which ultimately 
resulted in his death, formed the basis for the grant of 
service connection in the November 1999 Board decision.  

The moving party's argument regarding these opinions amounts 
to disagreement with how these pieces of evidence were 
weighed in the October 1984 decision.  Such disagreement 
cannot rise to the level of CUE.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992); 38 C.F.R. § 20.1403(d)(3).  

The January 2007 memorandum decision pointed out that CUE may 
be based on a showing that there was no evidence before the 
RO that could have supported denial of the claim on the 
merits; that is, that all of the evidence militated in 
support of the claim.  Sondel v. West, 13 Vet. App. 213, 216 
(1999).  The Court added that, if all of the evidence of 
record at the time of the decision being collaterally 
attacked supported the claimant's position, there was only 
one permissible view of the evidence and the CUE challenge 
thus does not involve the weighing or reweighing of evidence, 
there being no countervailing evidence on the negative side 
of the scale.  Joyce v. Nicholson, 19 Vet. App. 36, 48 
(2005).  

The moving party asserts that the 1983 private medical 
opinions indicate a relationship between anxiety and the 
cause of the veteran's death, and that there was no evidence 
to the contrary of record at the time of the October 1984 
decision.  However, the Board finds that the October 1984 
decision included evidence against the finding that anxiety 
caused or contributed to the veteran's death in the form of 
the medical opinion of the medical member of the panel 
deciding the appeal, Dr. Leeper.  

At the time of the October 1984 decision, the Board was not 
precluded from relying upon its own medical judgment to 
support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  Dr. 
Leeper, a physician and Board Medical Adviser, participated 
in the May 1984 Board hearing, and was a signatory to the 
October 1984 decision.  Dr. Leeper's signature signified his 
agreement with the conclusions that, even considering the 
private medical opinions, the evidence, with the application 
of generally accepted medical principles, did not demonstrate 
that any of the veteran's service connected disabilities were 
causally related to the disease processes which resulted in 
his death.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 
(1995) (holding that the Board's position was substantially 
justified in a pre-Colvin decision in relying on its own 
medical judgment.   

As the October 1984 decision was ascribed to by the medical 
member of the panel, it cannot be said that all the evidence 
of record in October 1984 supported the moving party's 
position.  The medical opinion that the veteran's service 
connected disabilities were not causally related to his death 
was supported by Dr. Leeper and "the application of 
generally accepted medical principles."

Therefore, as the record at the time of the October 1984 
decision included medical evidence both for and against the 
conclusion that the veteran's service connected anxiety was 
causally related to death, or contributed substantially or 
materially to cause or accelerate death, the moving party's 
argument regarding consideration of the 1983 private medical 
opinions remains an argument that the Board should have 
weighed or evaluated the evidence differently, and, thus, 
cannot form the basis for a finding of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  

Based on the foregoing, because the October 1984 Board 
decision contains no error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the October 
1984 Board decision was not clearly and unmistakably 
erroneous in failing to award service connection for the 
cause of the veteran's death.  

In summary, the Board's October 1984 decision does not 
contain an outcome determinative error.  Thus, that decision 
is not clearly and unmistakably erroneous.  The moving 
party's motion for revision of that decision is denied.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.  


ORDER

The motion alleging clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals October 1984 decision that denied 
entitlement to service connection for the cause of the 
veteran's death is denied.  



                       
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



